UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-6697



GARY JAY BEATTIE,

                                            Petitioner - Appellant,

         versus

CHARLES E. THOMPSON, Warden, at S.C.C.,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-95-41-AM)


Submitted:   January 23, 1996                Decided:     May 29, 1996


Before WILKINSON, Chief Judge,       WILKINS,   Circuit    Judge,   and
PHILLIPS, Senior Circuit Judge.

Dismissed by unpublished per curiam opinion.


Gary Jay Beattie, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.
Beattie v. Thompson, No. CA-95-41-AM (E.D. Va. Apr. 19, 1995).
Because the case presents no exceptional circumstances, we deny

Appellant's motions for appointment of counsel. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2